978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vanessa D. MIXON, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General of the United StatesPostal Service, Defendant-Appellee.
No. 91-2032.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1992.

Before MERRITT, Chief Judge, and ALAN E. NORRIS and BATCHELDER, Circuit Judges.

ORDER

1
Vanessa D. Mixon, a Michigan resident, appeals the judgment for defendant in this action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Mixon alleged in this action that she had been discharged from her position as a letter carrier in retaliation for the filing of complaints with the Equal Employment Opportunity Commission.   After a bench trial, the district court found that Mixon had failed to present any evidence of a causal connection between her EEOC filings and her discharge, and that the defendant had legitimate, non-discriminatory reasons for the discharge.   The district court also certified that an appeal would not be taken in good faith, 28 U.S.C. § 1915(a).   Mixon's motions for counsel and pauper status on appeal were denied in an earlier order of this court.   She has now paid the filing fee, and renews her request for the appointment of counsel and a transcript at government expense.


3
Upon review, it is concluded that the arguments raised on appeal do not impact the finding of the district court that Mixon failed to establish a prima facie case of retaliatory discharge.   See Canitia v. Yellow Freight System, Inc., 903 F.2d 1064, 1066 (6th Cir.)  (per curiam), cert. denied, 111 S.Ct. 516 (1990).   Accordingly, the requests for counsel and a transcript at government expense are denied, and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.